Citation Nr: 1100500	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-27 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
vitiligo.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from May 2004 to May 
2008.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July and September 2008 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Boston, Massachusetts.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2010.  A copy of the 
transcript of that hearing is of record.  

In the August 2010 Travel Board hearing, in addition to 
testifying about the symptomatology of his service-connected 
vitiligo, the Veteran also provided testimony that was pertinent 
to his service-connected hypothyroidism.  In addition, in a VA 
Form 9, dated in July 2009, the Veteran reported that he was 
taking medication for over a year for his hypothyroidism, but 
that it was not getting any better.  Thus, the issue of 
entitlement to an increased rating for hypothyroidism has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last afforded a VA examination which addressed 
his service-connected vitiligo in June 2008.  In the Veteran's 
notice of disagreement, dated in October 2008, and his 
substantive appeal (VA Form 9), dated in July 2009, he maintained 
that the symptomatology of his vitiligo had worsened since his 
last VA examination.  Specifically, he stated that his vitiligo 
was becoming more noticeable, especially in the areas of his 
hands, neck, and face.  In view of the Veteran's credible 
allegation of a worsening of his vitiligo symptomatology since 
the last VA examination, the RO must afford him a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed disability 
will be a fully informed one).  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required 
to direct a new examination simply because of the passage of 
time, a new examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination).

The Board also notes that the Veteran's service-connected 
vitiligo is rated as 10 percent disabling under Diagnostic Code 
7823.  Under Diagnostic Code 7823, the maximum schedular rating 
is 10 percent.  See 38 C.F.R. § 4.118.  However, the Board 
observes that the Veteran's service-connected skin disability may 
also be rated under other applicable Diagnostic Codes.  In this 
regard, the Board notes that vitiligo produces patches of 
depigmentation on the skin.  Thus, vitiligo is closely analogous 
to dermatitis, which is rated under Diagnostic Code 7806, and it 
is permissible to rate a disability under a closely related 
disease.  See 38 C.F.R. § 4.20 (2010).  The Board observes that 
Diagnostic Code 7806 requires specific findings regarding the 
percentage of the entire body area involved, as well as the total 
area of exposed skin involved.  Thus, a new examination is 
required to provide the findings required for a full application 
of the rating criteria for Diagnostic Code 7806.        

In addition, the Board notes that Diagnostic Code 7800 provides 
criteria for evaluating disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118.  Note (1) under Diagnostic Code 7800 describes 
the eight characteristics of disfigurement for purposes of 
evaluation under 38 C.F.R. § 4.118.  Most of the characteristics 
require a specific measurement of the area of skin involved.  As 
the Veteran's skin disability does involve his face and neck, 
information regarding the size of the area is pertinent to 
evaluating his claim for a higher rating.  Accordingly, a new 
examination is also required to provide the findings required for 
a full application of the rating criteria for Diagnostic Code 
7800.         

In the Veteran's August 2010 Travel Board hearing, he noted that 
he was receiving treatment for his service-connected vitiligo at 
the VA Medical Center (VAMC) in Boston.  In this regard, the 
evidence of record is negative for any records from the Boston 
VAMC.  Inasmuch as the VA is on notice of the existence of 
additional records, these records should be obtained prior to any 
further appellate review of this case.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient 
treatment records from the Boston VAMC that 
are pertinent to the Veteran.  All records 
received should be associated with the claims 
file.

2.  The Veteran should be scheduled for a 
comprehensive VA dermatological examination 
to determine the current nature and severity 
of his service- connected vitiligo.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.

With respect to the Veteran's vitiligo, the 
examiner should state what percentage of the 
Veteran's body and what percentage of exposed 
areas are affected by this skin disorder, as 
well as whether he requires systemic therapy, 
such as corticosteroids or other 
immunosuppressive drugs, and the duration of 
such therapy.  

The examiner must also determine the extent 
the Veteran might be subject to disfigurement 
due to his vitiligo, including whether the 
Veteran displays visible or palpable tissue 
loss and/or gross distortion or asymmetry of 
one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or any 
characteristics of disfigurement.

The examiner must also note any 
characteristics of disfigurement evident 
caused by the Veteran's vitiligo, including 
any: (1) scars 5 or more inches (13 or more 
cm.) in length; (2) scars at least one-
quarter inch (0.6 cm.) wide at widest part; 
(3) surface contour of scars elevated or 
depressed on palpation; (4) scars adherent to 
underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue 
missing in an area exceeding six square 
inches (39 sq. cm.); and (8) skin indurated 
and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Photographs of any vitiligo of the Veteran's 
head, face, and/or neck should be taken and 
submitted with the examination report.     

The examiner should provide a complete 
rationale for all conclusions reached.

3.  The RO must then review and re- 
adjudicate the claim for an initial rating in 
excess of 10 percent for vitiligo.  If the 
benefit sought is denied, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


